Citation Nr: 0402197	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-10 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of an injury to the right thigh, knee, and upper 
groin.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to July 1957.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim for section 
1151 compensation for residuals of an injury to his right 
thigh, knee, and upper groin.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

As a preliminary matter, the Veterans Claims Assistance Act 
(VCAA) was signed into law on November 9, 2000, during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  The VCAA applies to all 
pending claims for VA benefits, and it provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Other relevant changes include specific procedures for 
advising him of the information required to substantiate his 
claim, a broader VA obligation to obtain relevant records and 
advise him of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  



Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

A preliminary review of the claims file shows the RO informed 
the veteran in an October 2001 letter of the information and 
evidence needed to substantiate his claim, his rights and 
responsibilities under the VCAA, and whose responsibility 
it would be to obtain the supporting evidence.  This was 
reiterated during his March 2003 hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In a very recent decision, however, the Court held that VCAA 
notification and assistance must be provided before the 
issuance of an initial unfavorable rating decision by the 
agency of original jurisdiction (which, here, is the RO).  
According to the Court, providing VCAA notice after an 
initial unfavorable rating decision nullifies the purpose of 
such notice and prejudices the claimant by forcing him or her 
to overcome an adverse decision-thereby effectively losing 
one bite of the apple.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) (interpreting 38 C.F.R. 
§ 3.159(b)(1) (2003)).  As the RO issued a VCAA letter to the 
veteran in October 2001, following the issuance of the rating 
decision in July 2001 denying his claim, the RO's letter was 
insufficient to comply with the VCAA under the recent 
Pelegrini holding.  And the Board has no authority to correct 
this procedural due process sequence violation on its own 
accord.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, despite the RO's best efforts to prepare this 
case for appellate review by the Board, a remand is required.

In addition, the Board observes that the veteran submitted a 
partial copy of a July 2001 VA treatment record, in which he 
reported a history of injury to his legs, feet, and groin 
after falling from a chair while in the eye clinic.  There is 
no indication the RO attempted to obtain the remainder of 
this record, which may contain important results of that 
examination or confirmation of earlier events.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually before the AOJ, may 
constitute clear and unmistakable error....").  As this record 
is relevant to the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for residuals of an 
injury to his right thigh, knee, and upper groin, any 
additional medical records related to his treatment for his 
right leg and upper groin, particularly the aforementioned 
July 2001 record, should be obtained and associated with the 
other evidence in his claims file.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Review the claims file and ensure 
that all VCAA notification and 
development required by the 
recent holding in Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), is completed.  Also take note of 
the recent passage of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003).



2.  Obtain the complete records of the 
veteran's treatment in July 2001 at the 
VA Medical Center in Houston, Texas.  
(Note: only a partial copy of his 
July 2001 VA treatment record is 
currently on file.)

3.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case 
to the Board.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of him 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




